Hill, J.
1. The holder of a negotiable promissory note is presumed to be such bona fide and for value and before due. If the transfer of the note is without date, it is presumed to have been made before maturity. Civil Code (1910), § 4288; Wade v. Elliott, 11 Ga. App. 646 (75 S. E. 989); Rhodes v. Beall, 73 Ga. 641.
2. The defense of set-off is not applicable to a negotiable note transferred for an adequate consideration before maturity, even though the transferee purchased the note with notice of the claim of set-oil. Daniel’s Negotiable Instruments, § 1435; Harrisburg Trust Co. v. Shufeldt, 87 Fed. 669 (31 C. C. A. 190); First National Bank of Grafton v. Danger, 70 W. Va. 529 (74 S. E. 623).
3. Moreover, the facts alleged in the amended answer failed to measure up to the essentials of. a legal set-off as prescribed in § 4344 of the Code, supra; and besides these statutory deficiencies, the allegations of the plea did not show that the credits claimed as set-offs existed before or at the date of the transfer of the notes by the payee, or consisted of liquidated demands for which the maker was entitled to credits against the notes, but only as problematical results that might arise from a course of dealing between the maker and the original payee. Sustaining the demurrer to the amended answer and rendering judgment for the plaintiff was not erroneous. Reece v. Citizens Bank of Roswell, 22 Ga. App. 519 (96 S. E. 452).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.